      Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                               CRIMINAL ACTION

    VERSUS                                                            NO. 13-101

    PAIGE OKPALOBI                                            SECTION “R” (3)



                          ORDER AND REASONS


        The Court has received defendant Paige Okpalobi’s motion of

compassionate release. 1 The government opposes the motion. 2 Because the

defendant has not satisfied the requirements for compassionate release, the

Court denies the motion.


I.      BACKGROUND

        On March 18, 2015, the defendant pleaded guilty to (1) conspiracy to

commit health care fraud in violation of 18 U.S.C. § 1349 and (2) conspiracy

to falsify records in a federal investigation in violation of 18 U.S.C. § 371. 3

        According to the factual basis that Okpalobi signed, she owned and

operated Medical Specialists of New Orleans, Inc. (MSNO) and managed a




1       R. Doc. 1003.
2       R. Doc. 1010.
3       R. Doc. 262.
     Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 2 of 11



number of other companies.4 Okpalobi and co-conspirators used those

companies “to submit [claims] to Medicare and receive payments . . .

electronically.”5 In doing so, Okpalobi submitted claims to Medicare for

health services “that were not medically necessary and/or were not

provided.”6 In total, MSNO and the other relevant companies submitted

fraudulent claims to Medicare amounting to approximately $49,989,323. 7

       This Court sentenced Okpalobi to a term of 162 months’

imprisonment, to be followed by 3 years of supervised release. 8 Defendant

Okpalobi has served approximately 38 months of that sentence and is

currently housed at FMC Lexington, satellite camp, with a projected release

date of October 20, 2028. 9 Defendant now moves for a “transfer to home

confinement,”10 citing the compassionate release statute, the CARES Act, her

medical history, and the COVID-19 pandemic.




4      R. Doc. 263 at 1-2.
5      Id. at 2.
6      Id. at 3.
7      Id. at 4.
8      R. Doc. 769 at 2-3.
9      R. Doc. 1010 at 1.
10     R. Doc. 1003 at 1.
                                      2
      Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 3 of 11



II.     DISCUSSION

        A.    Jurisdiction to Transfer

        As an initial matter, insofar as Okpalobi asks the Court to “transfer

[her] to home confinement,”11 the Court cannot order that relief. Rather, the

decision to order home confinement rests solely with the Bureau of Prisons.

See 18 U.S.C. § 3621(b) (providing that the “Bureau of Prisons shall designate

the place of the prisoner’s imprisonment” and that “a designation of a place

of imprisonment . . . is not reviewable by any court”); United States v. Voda,

994 F.2d 149, 151 (5th Cir. 1993) (“[M]any cases have addressed the authority

of a judge to specify the place of incarceration[,]” and “[t]hese cases hold that

a court may recommend that a sentence . . . be served in a particular prison

or jail, but that only the Bureau of Prisons has the actual authority to

designate the place of incarceration.”).

        Similarly, the Coronavirus Aid, Relief, and Economic Security Act

(CARES Act), Pub. L. No. 116-136, 134 Stat. 281 (2020), provides that “the

Director of the Bureau [of Prisons] may lengthen the maximum amount of

time for which the Director is authorized to place a prisoner in home

confinement under the first sentence of section 3624(c)(2) of title 18, United

States Code.” See id. § 12003(b)(2) (emphasis added); 18 U.S.C. § 3624(c)(1)-


11      Id.
                                       3
   Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 4 of 11



(2) (“The Director of the Bureau of Prisons shall, to the extent practicable,

ensure that a prisoner serving a term of imprisonment spends a portion of

the final months . . . under conditions that will afford that prisoner a

reasonable opportunity to adjust to and prepare for reentry,” including

“home confinement.”).

        Consequently, courts lack the authority to order home confinement

under the CARES Act. See, e.g., United States v. Reed, No. CR 15-100, 2020

WL 2850145, at *5 (E.D. La. June 2, 2020) (noting that “nothing in the

CARES Act gave district court[s] authority over placement decisions”);

Cordaro v. Finley, No. 3:10-CR-75, 2020 WL 2084960, at *6 (M.D. Pa. Apr.

30, 2020) (“’[T]he jurisdiction of [a home confinement] determination

[under the CARES Act] is with the Director of the Bureau of Prisons.’”)

(quoting United States v. Cruz, No. 1:95-CR-204, 2020 WL 1904476, at *6

(M.D. Pa. Apr. 17, 2020)); United States v. Mabe, No. 3:15-CR-133, 2020

U.S. Dist. LEXIS 66269, at *1 (E.D. Tenn. Apr. 15, 2020) (“This Court . . .

does not have power to grant relief under Section 12003 of the CARES Act.”).

        B.   Compassionate Release

        Insofar as Okpalobi asks the Court for relief which it has the authority

to provide, the Court does not find compassionate release appropriate in this

case.


                                        4
     Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 5 of 11



       As a threshold matter, Okpalobi satisfied the exhaustion requirement

for compassionate release. The statute provides that a district court may

grant compassionate release only if the defendant files the motion “after the

defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or,

relevant here, after 30 days have passed “from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A).

       Okpalobi took the latter route, sending a request for compassionate

release to the warden of FMC Lexington on April 22, 2020. 12 Nothing in the

record reflects that the warden responded to this request. Indeed, the

Government agrees that “as of May 28, 2020, the warden had not . . .

responded.”13    Since more than 30 days have passed since defendant

requested compassionate release from the warden, the Court can assess the

merits of Okpalobi’s motion for compassionate release.

       C.    Extraordinary Circumstances

       Courts grant compassionate release only when (1) “extraordinary and

compelling reasons warrant such a reduction,” and (2) “such a reduction is




12     R. Doc. 1012 at 2.
13     R. Doc. 1010 at 11.
                                      5
     Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 6 of 11



consistent with the applicable policy statements issued by the Sentencing

Commission.”     18 U.S.C. § 3582(c)(1)(A)(i)-(ii).   Okpalobi’s request for

compassionate release fails to satisfy either of these requirements.

       Defendant relies primarily upon her medical history to assert that

there are “extraordinary and compelling reasons” meriting compassionate

release. To be sure, two categories of medical conditions could satisfy the

“extraordinary and compelling reasons” standard.           Those include (1)

“terminal illness[es]” and (2) serious physical or mental conditions “that

substantially diminish[] the ability of the defendant to provide self-care

within the environment of a correctional facility.”     See U.S.S.G. § 1B1.13,

application note 1. Okpalobi claims she is diagnosed with “[a]sthma, high

blood pressure, . . . coronary disease and bronchitis, PTSD and trauma.” 14

Defendant’s medical records confirm that Okpalobi has a “seasonal” form of

asthma for which she is prescribed albuterol. 15 The medical records reflect

that as of September 4, 2019, Okpalobi had never been hospitalized because

of her asthma. 16 As of February 2020, the defendant manages her asthma

with a “rescue inhaler,” which she “uses less than weekly.” 17




14     R. Doc. 1003 at 3.
15     R. Doc. 1010 at 382.
16     Id.
17     Id. at 495
                                      6
     Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 7 of 11



       In addition to asthma, Okpalobi has hypertension. Okpalobi’s PSR

indicates that she has experienced “heart problems” since 2011, for which she

was initially prescribed 12.5 mg of Atenolol once daily. 18 In April of 2017, a

radiologist examined Okpalobi’s lungs and heart.19 The report resulting from

that examination reflects “[n]o acute cardiopulmonary disease. Lungs are

clear. Heart size normal.”20 In April of 2020, Okpalobi was prescribed

Atenolol, 25 mg, twice daily, to manage her hypertension. 21

       Okpalobi’s conditions do not meet the “extraordinary and compelling”

reasons standard set out in the Sentencing Guidelines. Though Okpalobi’s

conditions are not trivial, they do not, as the Guidelines require, place

Okpalobi on an “end of life” trajectory; nor do they amount to a serious

medical condition that “substantially diminishes [her ability] to provide self-

care within the environment of a correctional facility.” U.S.S.G. § 1B1.13,

application note 1(A).

       Okpalobi argues that the specter of COVID-19 threatens to transform

two of her health conditions—asthma and hypertension—into life-




18     R. Doc. 432 at ¶ 138.
19     R. Doc. 1010 at 187.
20     Id.
21     Id. at 486.
                                      7
     Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 8 of 11



threatening ones. But there are no COVID-19 cases in FMC Lexington,

satellite camp, where Okpalobi is currently serving out her sentence. 22

       That said, Okpalobi’s satellite camp building is adjacent to FMC

Lexington, which has had at least 250 COVID-19 positive test results as of

June 22, 2020.23 FMC Lexington’s main facility houses 1,167 inmates. 24 The

BOP also reports, however, that there are currently only 27 active cases at

FMC Lexington, with more than 220 inmates recovered. 25

       Okpalobi argues that COVID-19 could spread from FMC Lexington to

the satellite camp because the two buildings share “the same staff.” 26 But the

27 active cases at FMC Lexington consist of only inmates, and no staff

currently have a COVID-19 infection.27 Moreover, in accordance with BOP’s

policy, “[i]nmates exhibiting signs or symptoms of COVID-19 are placed in

isolation.” 28 BOP further requires exposed staff “to wear a mask for 14 days


22    Id. at 6, 18.
23    Federal Bureau of Prisons, COVID-19 Inmate Test Information,
https://www.bop.gov/coronavirus/ (last visited June 22, 2020).
24    Federal Bureau of Prisons, Population Statistics,
https://www.bop.gov/mobile/about/population_statistics.jsp (last visited
June 18, 2020).
25    Federal Bureau of Prisons, COVID-19 Cases,
https://www.bop.gov/coronavirus/ (last visited June 22, 2020).
26    R. Doc. 1003 at 3.
27    Federal Bureau of Prisons, COVID-19 Cases,
https://www.bop.gov/coronavirus/ (last visited June 18, 2020).
28    Federal Bureau of Prisons, Correcting Myths and Misinformation
About BOP and COVID-19,
                                     8
    Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 9 of 11



after last exposure [and must] perform regular self-monitoring for

symptoms, practice social distancing and . . . disinfect and clean their work

spaces.”29 Although there might be some interaction between the staff from

FMC and inmates in the satellite camp, BOP is taking effective steps to

mitigate the risks, as demonstrated by the declining number of active

COVID-19 cases in general, and the lack of a single COVID-19 case among

the staff.

      At the heart of Okpalobi’s request is a generalized fear of COVID-19.

Her motion for compassionate release states that “COVID-19 will enter into

the [satellite] camp, if it[’]s not here already.”30 A generalized fear of the

virus, by itself, does not rise to an “extraordinary and compelling reason”

justifying release. See, e.g., Raia, 954 at 597 (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.”); United

States v. Marco Perez-Serrano, No. 5:13-cv-2, 2020 WL 2754914, at *2 (S.D.

Miss. May 27, 2020) (“A generalized fear of contracting COVID-19 does not

justify compassionate release.”).




https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinfor
mation_bop_covid19.pdf (last visited June 22, 2020).
29    Id. at 3.
30    R. Doc. 1003 at 3.
                                    9
     Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 10 of 11



       Given that Okpalobi’s medical conditions are well cared for, and that

there are no COVID-19 cases where she is currently held, her medical

conditions do not constitute “extraordinary and compelling reasons”

meriting compassionate release.

       D.    Alternative Grounds for Compassionate Release

       Similarly, Okpalobi has not shown that she satisfies the alternative

grounds for compassionate release. If a defendant’s medical conditions do

establish the requisite “extraordinary and compelling reasons,” there remain

additional considerations that could lead to compassionate release.

Specifically, courts may consider a defendant’s (b) “[a]ge”—starting at age

65, (c) “[f]amily [c]ircumstances,” having to do with a sudden increase in the

defendant’s caregiving responsibilities, and (d) “other reasons,” an open

category that can only be defined by the Bureau of Prisons. See U.S.S.G.

§ 1B1.13, application note 1. These alternative grounds, however, do not

apply to Okpalobi. The defendant is 63 years old;31 she has not claimed that

her family circumstances have changed; nor has BOP set out “other reasons”

that are applicable here.




31     R. Doc. 1010 at 449.
                                      10
   Case 2:13-cr-00101-SSV-DEK Document 1019 Filed 06/23/20 Page 11 of 11



      Finally, when determining whether to grant compassionate release

under 18 U.S.C. § 3582(a)(1)(A), the Court must “consider[] the factors set

forth in section 3553(a).” See 18 U.S.C. § 3582(a)(1)(A).

      Those factors, specifically “need for the sentence imposed . . . to reflect

the seriousness of the offense,” militate heavily against Okpalobi’s

compassionate release. Okpalobi participated in a conspiracy leading to

more than $49 million in fraudulent health care claims. She has served

roughly 38 months of a 162-month imprisonment sentence, which is to be

followed by 3 years of supervised release. The Court finds that defendant’s

sentence would not “reflect the seriousness of the offense” were she released

after serving only 23 percent of her term of imprisonment.



III. CONCLUSION

      For the foregoing reasons, the Court DENIES defendant’s motion.




          New Orleans, Louisiana, this _____
                                        23rd day of June, 2020.



                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE



                                       11
